Case: 12-50177     Document: 00512031562         Page: 1     Date Filed: 10/24/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 24, 2012
                                     No. 12-50177
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

WAYNE DEE BINFORD,

                                                  Plaintiff-Appellant

v.

PAUL J. SMITH, Attorney,

                                                  Defendant-Appellee


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 5:12-CV-56


Before KING, CLEMENT, and HIGGINSON, Circuit Judges.
PER CURIAM:*
        Wayne Dee Binford, Texas prisoner # 1368265, moves for leave to proceed
in forma pauperis (IFP) on appeal. He filed a 42 U.S.C. § 1983 complaint
alleging that Smith, an attorney, sent him a defamatory and libelous letter that
was intercepted by the Texas Department of Criminal Justice-Institutional
Division (TDCJ-ID), was placed in his parole file, and caused the TDCJ-ID to
deny him parole. The district court dismissed his complaint with prejudice as



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 12-50177    Document: 00512031562      Page: 2    Date Filed: 10/24/2012

                                  No. 12-50177

frivolous and for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(i)-
(ii) and denied him leave to proceed IFP on appeal.
      By moving to proceed IFP, Binford is challenging the district court’s
certification that his appeal is not taken in good faith. See Baugh v. Taylor, 117
F.3d 197, 202 (5th Cir. 1997). Our inquiry into an appellant’s good faith “is
limited to whether the appeal involves legal points arguable on their merits (and
therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983)
(internal quotation marks and citation omitted). We may dismiss the appeal sua
sponte under 5th Circuit Rule 42.2 if it is frivolous. See Baugh, 117 F.3d at 202
n.24; 5TH CIR. R. 42.2.
      Binford does not challenge the district court’s reasons for dismissing his
complaint or denying him leave to proceed IFP on appeal. Rather, he argues
that the district court violated his due process rights when it hastily denied his
IFP motion. Pro se briefs are afforded liberal construction. Yohey v. Collins, 985
F.2d 222, 225 (5th Cir. 1993). Nevertheless, when an appellant fails to identify
any error in the district court’s analysis, it is the same as if the appellant had
not appealed that issue. Brinkmann v. Dallas County Deputy Sheriff Abner, 813
F.2d 744, 748 (5th Cir. 1987). Because Binford has failed to challenge any legal
aspect of the district court’s disposition of the claims raised in his complaint or
the certification that his appeal is not taken in good faith, he has abandoned the
critical issues of his appeal. See id. Thus, the appeal lacks arguable merit and
is therefore frivolous. See Howard, 707 F.2d at 220. Accordingly, Binford’s
motion for leave to proceed IFP on appeal is DENIED, and his appeal is
DISMISSED as frivolous. See Baugh, 117 F.3d at 202 n.24; 5TH CIR. R. 42.2.
      The dismissal of the complaint and appeal in the instant proceeding as
frivolous each count as a strike under § 1915(g). See Adepegba v. Hammons, 103
F.3d 383, 388 (5th Cir. 1996); § 1915(e)(2)(B)(i), (g). Binford has at least two
other strikes. See Binford v. Marteeny, No. 4:12-CV-00612 (S.D. Tex. Feb. 1,
2012); Binford v. Marteeny, No. 12-20091 (5th Cir. Aug. 1, 2012). As Binford has

                                         2
   Case: 12-50177   Document: 00512031562      Page: 3   Date Filed: 10/24/2012

                                  No. 12-50177

now accumulated at least three strikes under § 1915(g), he may not proceed IFP
in any civil action or appeal filed in a court of the United States while he is
incarcerated or detained in any facility unless he is under imminent danger of
serious physical injury. See § 1915(g). Binford is further warned that any future
frivolous or repetitive filings in this court or any court subject to this court’s
jurisdiction may subject him to additional sanctions.
      MOTION DENIED; APPEAL DISMISSED; § 1915(g) BAR IMPOSED.




                                        3